 488DECISIONSOF NATIONALLABOR RELATIONS BOARDRemington Rand Division of Sperry Rand Corpora-tion,Employer-PetitionerandLocal 325,Interna-tionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Case 3-RM-466May 24, 1971DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn January 21, 1971, the Acting Regional DirectorforRegion 3 issued his Decision and Order in theabove-entitled proceeding, in which he dismissed theEmployer's petition on the ground that the unit de-scribed by the petition constituted an accretion to anexisting unit represented by the Union. Thereafter, inaccordance with Section 102.67 of the National LaborRelations Board Rules and Regulations Series 8, asamended, the Employer filed a timely request for re-view of the Acting Regional Director's Decision, con-tending,inter alia,that the employees described in thepetition are not an accretion to an existing bargainingunit for the reason that they work in classificationsoutside the scope of that unit.On February 22, 1971, the National Labor RelationsBoard by telegraphic order granted the request for re-view. Thereafter the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the entire record in thiscase, including the request for review and the Em-ployer's brief on review, and makes the followingfindings:The Employer seeks an election in a unit consistingof all office clericals of the division accounting anddivision marketing departments at its Herkimer, NewYork, operation, including division credit and collec-tion clerks, clerk typists, division machine accountingclerks, division accounting clerks and analysts, divisioncomptroller secretary, division marketing clerks andsecretaries, and division layout draftsmen.'The record reflects that the Employer is a New YorkState corporation engaged at Herkimer, New York, inthe manufacture and sale of library equipment. On July2, 1962, the Employer and the Union, following Boardcertification, entered into a collective-bargaining agree-ment which defined the unit as being the "employees atthe company's plant located at 801 Park Avenue, Her-kimer, New York, consisting of `all office clerical em-ployees, industrial engineers and design engineers em-'The unit description appears as amended at the hearingployed at the Company's Herkimer, New York plant,excluding all other employees, confidential employees,managerial employees, professional employees and allguards and supervisors as defined in the Act."' At thistime, the division marketing employees were located atHerkimer but they were never included in the Contract,nor were any of the terms and conditions of employ-ment expressed in the contract extended to them.In 1963, the Union was certified as the collective-bargaining representative in the same unit as coveredby the 1962 contract. Thereafter, the parties negotiatedand executed successive collective-bargainingcontractscovering thesame unitat the Employer's Herkimerplant. Finally, in April 1969 the parties entered into thecurrent contract covering these same employees at theHerkimer plant "and all other facilitiesof the plantwithin a 25miles radiusof the Main Office in Her-kimer, New York." (Emphasis supplied.) This last con-tract expires June 22, 1971.InApril 1969, the Herkimer operation became aseparate division of Sperry Rand Corporation, Rem-ington Rand Division, known as the library bureaudivision, and Herkimer became the location of the divi-sion headquarters. Subsequently, in December 1969,the division accounting department was relocated fromMarietta, Ohio, to Herkimer.The Acting Regional Director concluded that theemployees described in the petition were an accretionto the existing unit because the Union has been certifiedas the representative of the Employer's "office cleri-cals" and the division marketing and division account-ing employees are "office clericals" who work in con-tact with, interchange with, share commonsupervisionwith, and perform duties similar to the office clericalsalready represented by the Union.'While we agree with the Acting Regional Directorthat a substantial community of interest exists betweenunit employees and the division clericals whom theUnion desires to represent in the existing unit, we donot believe in the circumstances of this case that thedivision clericals may be added to this unit without aself-determination election. It is clear from the recordthat the parties contemplated a unit including em-'The record reveals, and the Acting Regional Director found that thereexists a community of interest among the employees currently representedby the Union and the division marketing and division accounting em-ployees Thus, the duties performed by the plant accounting employees andthe division accounting employees are essentially the same Both groupsperform general accounting tasks, including the processing of payrolls, post-ing of accounts receivable and accounts payable, and cost accounting Like-wise, there have been at least two instances of permanent interchange be-tween division and plant employees,at least two instances of divisionclerical work being done by plant accounting employees,and at least twoor three instances of plant clerical work being done by division employeesAlso, the record shows that five plant accounting employees and two divi-sion accounting employees work in the same room under common super-visionHowever, it appears that this was dictated by soundproofing require-ments of the accounting machines190 NLRB No. 92 REMINGTON RAND DIV.489ployees performing office clerical functions in supportof the Herkimer plant operations only and did notintend the inclusion of office clerical employees work-ing insupport of the operations of the division. Thusfrom the initial collective-bargaining agreement, theunit was described in terms of "employees at the Com-pany'splant.... "(Emphasis supplied.) Further evi-dence that only employees working in support of opera-tions of this plant were contemplated by the originalagreement is the fact that the division marketing em-ployees,who were present at Herkimer at that time,were never extended the benefits of the original nor anysubsequent agreement.Moreover,when the Unionsought to extend coverage of the agreement to a drafts-man several years ago, the Employer refused to includethe draftsman because "he was a member of the divi-sion marketing staff."The subsequent certification' and collective-bargain-ing agreements,likewise,failed to include the divisionmarketing employees, and additionally, when the geo-graphic boundaries of the contract coverage were ex-tended in 1969, the extension was expressed as " . . . allother facilitiesof the plantwithin a 25 miles radius oftheMain Officein Herkimer,New York." (Emphasissupplied.) At that time, the main office of theplantwasatHerkimer; however, the main office of the divisionthen administering the Herkimer plant was in NewYork City.Therefore, it is evident from the 1963 certification,the express terms of the contracts, and the collective-bargaining history with respect to division marketingemployees that neither the Board nor the parties in-tended the inclusion of any division office clerical em-ployees.'On the basis of the foregoing and the entire recordin this case, we conclude that there is a question con-cerning representation among the division marketingand division accounting clerical employees which canonly be resolved by providing these employees an op-portunity by a self-determination election to expresstheir desires with respect to being included in the bar-'The 1963 certification of Representative described the unit as "Alloffice clerical employees,industrial engineers,and design engineers at theCompany's Herkimer, New York plant"Moreover,with respect to the division marketing employees,it is estab-lished Board policy that a group of employees will not be found to be anaccretion to a certified unit where that group was in existence at the timeof the certification but not included in the unit when the certification issuedThe Bendix Corporation,168 NLRB 371,Gould-National Batteries, Inc,157 NLRB 679 The postcontract transfer of division accounting employeestoHerkimer would not in itself dictate accretion SeePatterson-SargentDivision of Textron, Inc,173 NLRB No 203, where "headquarters" cleri-cal employees,newly located across the street from a plant whose officeclericals were already represented,were not accreted to the existing unitAlthough thereare distinct reasons for aseparate unitinPatterson-Sargent,as out dissenting colleague contends,the questionhereismerely accretionto a preexisting unit as distinguished from an opportunity to vote on inclu-sion or exclusion in a context where bargaining history and the Employer'sadministrative setup do notnecessitateaccretion In this middle-of-the-roadsituation thePatterson-Sargentresult has significancegaining unit currently represented by the Union.Pho-type, Inc.,145 NLRB 1268. Accordingly, we shall di-rect an election in the following voting group:All office clericals of the divisionaccounting anddivisionmarketing departments,including divi-sion credit and collection clerks, clerk typists, divi-sion machine accounting clerks and analysts, divi-sion comptroller secretary,divisionmarketingclerks and secretaries,and division layout drafts-men.If a majority of the employees in the above votinggroups cast their ballots for the Union, they will betaken to have indicated their desire to constitute a partof the existing unit currently represented by the Union,and the Union may bargain for such employees as apart of that unit. If a majority of them vote against theUnion, they will be taken to have indicated their desireto remain outside the existing unit,and the RegionalDirector will issue a certification of results of electionto that effect.[Direction of Elections omitted from publication.]MEMBER BROWN,dissenting:Contrary to my colleagues, I agree with the RegionalDirector that the division marketing and division ac-counting employees constitute an accretion to the exist-ing certified office clerical unit represented by the Un-ion.Although the majority decision concedes that asubstantial community of interest exists between theunit employees and the division clericals, my colleaguesrefuse to include them in the unit without a self-deter-mination election.While it is true that the division marketing em-ployees were employed at the Herkimer plant at thetime of the certification and were never extended thebenefits of subsequent agreements between the Unionand the Employer,.it islikewise true that the divisionaccounting employees,who outnumber the divisionmarketing employees,were not employed at the Her-kimer plant until 8 months after the latest contract wasexecuted. Under our established accretion rule, theywould be added to the existing unit on the basis of theiracknowledged community of interest. In these circum-'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236,NL.R B v Wyman-Gordon Co,394 U S 759Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligibile voters, must be filed by theEmployer with the Regional Director for Region 3 within 7 days of the dateof this Decision on Review and Direction of Election The Regional Direc-tor shall make the list available to all parties to the election No extensionof time to file this list shall be grantedby theRegional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, I would not exclude the division marketingemployees, whose interests also are concededly relatedto the unit employees, merely because they were, inexistence at the time of the Board's original certifica-tion.Iagree with my colleagues that the postcontracttransfer of division accounting employees to Herkimerwould not in itself dictate accretion. However, in thiscase we have much more. As acknowledged by themajority decision, the facts show that "a substantialcommunity of interest exists between unit employeesand the division clericals whom the Union desires torepresent in the existing unit." Thus, as my colleaguesdetail in footnote 2 of their majority decision, the dutiesperformed by the plant accounting employees and thedivision accounting employees are essentially the same;there are at least two instances of permanent inter-change between division and plant employees, two in-stances of division clerical work being done by plantaccounting employees, and two or three instances ofplant clerical work being done by division employees;and some plant accounting employees and division ac-counting employees work in the same room under com-mon supervision.In contract,inPatterson-SargentDivisionof Textron,Inc.,173 NLRB No. 203,relied onby my colleagues and which I signed, the functions ofthe "headquarters"clerical employees were separateand distinct from the clerical functions performed bythe employees in the existing unit;there was no evi-dence of any interchange nor was there practically anycontact between the two groups of employees;the twogroups were geographically separate;and, significantly,the group sought to be accreted outnumbered the exist-ing unit complement by a margin of four to one.The Board must decide in each case which unit,under all the circumstances,best contributes to effec-tive collective bargaining.Iwould find that these em-ployees are normal accretions to the existing officeclerical unit and would therefore dismiss the petitionherein.